Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  	Applicant’s amendment of 31 December 2020, in which claims 1, 27 have been amended, and claims 12, 17-20, 24-26 have been cancelled, and new claim 31 has been added, is acknowledged.
Claims 1-6, 10-11, 13-16, 27-31 are pending in the instant application. 
Claims 1-6, 10-11 and 30 are withdrawn, as being drawn to a non-elected invention.
Claims 13-16, 27-29, 31 are being examined on their merits herein. 
Response to arguments of 31 December 2020
 On 31 December 2020, independent claim 1 has been amended to recite that the concentration of component (e), linear or branched C5-12 diol, is from about 2% wt. to about 4% wt. of the antimicrobial dermal concentrate composition.
Applicants arguments (Remarks of 31 December 2020, pages 7-9) against the rejection of claims 13-16, 27-29 under 35 U.S.C. 103 over Taylor, Burt and Eder, in view of MACKERNIUM 007N, have been considered.
 	Applicant argues (page 8, first paragraph) that the inclusion of an aminocarboxylate chelating agent capable of forming a calcium-chelating agent complex with a stability constant (expressed logarithmically) of 5.5 or greater unexpectedly improves antimicrobial efficacy against both gran positive and gram negative bacteria under hard water conditions, based on data in the Specification Table 19, Ex. 4 and Ex. 5. 

Since Taylor teaches EDTA as a chelating complex present in the composition, Taylor implicitly teaches that EDTA is capable of forming a calcium-chelating agent complex; the stability constant of such a calcium-EDTA complex is an inherent property of said complex. 
In response to Applicant’s analysis of data, the examiner notes that Table 19, Ex. 4 is a composition comprising sodium IDS, which is an aminocarboxylate chelating agent capable of forming a calcium-chelating agent complex with a stability constant (expressed logarithmically) of 5.2 (Specification, page 46); while Table 19, Ex. 5 is a composition comprising tetrasodium EDTA, which is an aminocarboxylate chelating agent capable of forming a calcium-chelating agent complex with a stability constant (expressed logarithmically) of 10.7 (Specification, page 46), which satisfies the limitation of instant claim 1(f). Thus, Table 19 compares antimicrobial activity in hard water with composition Ex. 4 and Ex. 5; it appears that the two compositions have similar efficacy against Staph. Aureus, which is a gram positive bacterium. It appears that composition Ex. 5 has better antimicrobial efficacy only against E coli, which is a gram negative bacterium. 
Thus, composition Ex. 5, which contains EDTA, has better antimicrobial activity than a similar composition comprising sodium IDS, in hard water, against one gram negative bacterium, which is E. coli; the two compositions have similar antimicrobial activity against gram positive bacteria. Yet, such a comparison between compositions containing two different chelating agents is not directly relevant to the rejection on record, at least because Taylor clearly teaches EDTA as chelating agent in antimicrobial compositions.


This argument is not found persuasive. Taylor teaches (e) hexylene glycol as a “hydric solvent” [0112], in an amount from 0% to about 20 wt. % [0111], which encompasses the range in the instant claims. Applicant is invited to show some additional data in support of the criticality of the instantly claimed range of 2% to 4% wt. hexylene glycol; in the absence of such data, the examiner maintains that a person of ordinary skill in the art would have optimized the amount of hexylene glycol in the composition within the range disclosed by Taylor, with the expectation that the composition retains antimicrobial activity.
Burt is used in the rejection for the teaching that an antimicrobial concentrate comprising A) a quaternary ammonium containing compound which is N-alkyl dimethyl benzyl ammonium chloride; C) an alkyl amine oxide of n-alkyl C(12-16) dimethyl amine oxide which is lauryl dimethyl amine oxide; E) hexylene glycol; and (G) water, wherein said antimicrobial concentrate is substantially free of anionic surfactants, free of a substituted phenol compound, and free of  C1-C4 alcohols, is taught by the prior art. Burt provides the motivation to choose N-alkyl dimethyl benzyl ammonium chloride as the quaternary ammonium containing compound (A), to choose lauryl dimethyl amine oxide as  the alkyl amine oxide (C), and (E) hexylene glycol, as specific ingredients in a formulation taught by Taylor, with the expectation that such a formulation will have antibacterial/antimicrobial activity.

Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness. See, MPEP 716.02 (e).
 	Should Applicant present data showing, in a side-by-side comparison, some unexpected properties with the instantly claimed composition, over the composition taught by the closest prior art of record, and amend the claims to be commensurate in scope with the data shown, such evidence will be considered and will help advance prosecution.
 	Applicant has set forth no arguments (page 10) against the rejection of claims 13-16, 27-29 on the ground of nonstatutory obviousness-type double patenting over claims 12-14 of US patent application 14/449,895, now U.S. patent 9,956,153, in view of Coots. As a result, this rejection is maintained and a modified rejection is made below, based on Applicant’s amendment of 31 December 2020.
	Modified rejections are made below, based on Applicant’s amendment of 31 December 2020.



Claim objection
Claim 31 is objected to because the text “wherein the foam stabilizing […] is hexylene glycol” should read --wherein the dermal concentrate comprises a foam stabilizing […] which is hexylene diol--. 

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 13-16, 27-29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2003/0022941, published 30 January 2003, cited in IDS), Burt (US 2006/0172912 published 3 August 2006, cited in PTO-892 of 8 August 2017), and Eder et al. (US2012/0070341, published 22 March 2012, cited in IDS), in view of MACKERNIUM 007N (Rhodia, INCI NAME: POLYQUATERNIUM-7, Product Information N002497, 1 page, September 2010, cited in IDS).
Taylor (US 2003/0022941, published 30 January 2003, cited in DS) teaches a method of reducing bacterial population ([0121]-[0130]) with an antimicrobial composition comprising contacting the composition with a known population of test bacteria for a sufficient time to provide substantial bacterial, microbial reduction [0122], where said antimicrobial composition comprises: 
(a) a quaternary ammonium compound as an antibacterial agent [0042], [0043], [0059]-[0067], such as, for example, N-alkyl dimethyl benzyl ammonium chloride [0065], line 7), in an amount of about 0.05% to 5% [0043], which overlaps with the range in the instant claims;
(c) an alkamine oxide surfactant ([0068]-[0072]), such as lauryl dimethyl amine oxide [0072], in an amount of about 1% to 15% [0069], which overlaps with the range in instant claims;
(e) hexylene glycol as a “hydric solvent” [0112], in an amount from 0% to about 20 wt. % [0111], which overlaps with the range in the instant claims;
(f) EDTA a chelating agent [0099] as an optional ingredient typically present from about 0% to about 5 wt. % [0097], which overlaps with the range in the instant claims; 
(g) water, wherein the composition is substantially free of anionic surfactants [0025], and C1-C4 alcohols.

Taylor teaches antibacterial compositions comprising an antibacterial agent selected from either a quaternary ammonium antibacterial agent ([0059]-[0067]) or a phenolic antibacterial agent ([0047]-[0058]), used alone or in combination [0046]. Thus, Taylor teaches antibacterial compositions in which a quaternary ammonium compound is the antibacterial agent, devoid of a substituted phenol compound (a phenolic antibacterial) (as 1 out of 3 options), as in the instant claims.
Taylor teaches [0007] that quaternary ammonium compounds are some of the most common antibacterial agents in antibacterial personal care compositions. Taylor teaches that antibacterial personal care compositions based on quaternary ammonium germicides generally incorporate nonionic and amphoteric surfactants and avoid anionic surfactants because of chemical incompatibility problems [0008]. Further, Taylor teaches that anionic surfactants tend to be harsh to the skin [0038]. Thus, Taylor teaches the reasons why anionic surfactants are not incorporated in the compositions of the invention and implicitly teaches that the compositions of the invention are free of anionic surfactants, as in the instant claims.
Taylor teaches [0158] that the antibacterial composition of the invention has several practical end uses, including hand cleansers, hand sanitizing gels, foamed compositions such as creams, lotions (all to be applied to the skin, thus dermal compositions), or can be used as an antibacterial cleanser for hard surfaces, or, alternatively, can be incorporated into a wiping article used to clean skin [0159]. Taylor teaches that the antimicrobial compositions of the invention are active against, for example, S. aureus [0157].

Taylor teaches a method of reducing bacterial /microbial concentration comprising diluting a concentrate with water to form a use solution (Taylor specifically exemplifies 50% dilution [0123], which corresponds to 1:1 dilution with water), followed by contacting the bacterial/microbial population with the use solution; these are the very steps in the instantly claimed method. Taylor teaches testing the antimicrobial compositions at any concentration, the choice of which concentration to use (and implicitly the dilution ratio concentrate/water) being at the discretion of the investigator, suitable concentrations being readily determined by those skilled in the art [00123].
Taylor teaches [0124] a typical contact time of 30 second to 1 minute between the antimicrobial composition and the population of bacteria, as in instant claims 14 and 28.
Taylor does not teach the method, wherein a foam stabilizer copolymer which is a dimethyldiallylammonium chloride-acrylamide copolymer is present in the composition (1(d), 17(d)).
Taylor does not teach the method, wherein a quaternized sugar-derived surfactant is present in the composition (claims 1(b), 17( b)).
Taylor does not teach the method under hard water conditions, nor does he specifically teach dilution 1:3 to 1:8 of the concentrate with water to prepare the use solution, as in the instant claims.


wherein the antimicrobial concentrate (Example 72, Table 1, page 10) comprises:
A) a quaternary ammonium containing compound which is N-alkyl dimethyl benzyl ammonium chloride (as BTC 8358 and BTC 65, Table 2, [0101], page 12) in an amount of 1.12 + 7.17 = 8.29 % wt.;
C) an alkyl amine oxide of n-alkyl C(12-16) dimethyl amine oxide which is Ammonyx LO (lauryl dimethyl amine oxide, Table 2, page 12) in an amount  of 16 % wt.; 
E) hexylene glycol,
and (G) water, 
where the relative ratio of components A) /C) in the composition is within the instant claimed range, and 
wherein said antimicrobial concentrate is substantially free of anionic surfactants, free of a substituted phenol compound, and free of  C1-C4 alcohols, as in the instant claims.
Burt teaches [0020] that said antimicrobial composition has antimicrobial efficacy against Gram positive and Gram negative pathogenic bacteria, as in the instant claims.
Burt teaches (Table 4, Table 5) a method of reducing bacterial/microbial population comprising the step of diluting the concentrate with water to form a use solution, and contacting a surface with the use solution for a period of time to provide substantial bacterial/microbial reduction; these steps are the very steps in the instantly claimed method. 
Burt specifically teaches 1:64 dilution of concentrate/water to form the use solution [0113], followed by contacting a surface with the use solution for a sufficient time to provide 
Burt teaches that said antimicrobial composition has antimicrobial efficacy against, for example, Staphylococcus aureus (Table 5).
Burt teaches [0094] that the water used to form the compositions of the invention may be tap water, filtered water, distilled water, deionized water, and that excellent cleaning results have been observed even in the presence of modest amounts of inorganic salts in the water, e.g. hard water.
Burt does not teach a method of reducing bacterial population on a dermal tissue of a mammal with said antimicrobial composition, as in instant claims 13-16, 27-29, 31.
Burt does not teach the method, wherein a foam stabilizer copolymer which is a dimethyldiallylammonium chloride-acrylamide copolymer is present in the composition (claims 1(d), 17( d)).
Burt does not teach the method, wherein a quaternized sugar-derived surfactant is present in the composition (claims 1(b), 17(b)), nor does he teach a dilution ratio concentrate/water of 1:3 to 1:8 to prepare the use solution.
Burt does not teach the method, wherein a chelating agent EDTA is present in the composition (1(f), 17(f)).

Eder et al. (US2012/0070341) teaches a method of reducing bacterial population (Tables 8, 9, 10) with an antimicrobial composition comprising:
A) a quaternary ammonium containing compound which is alkyl dimethyl benzyl ammonium chloride (ADBAC ([0047], lines 2-3)) in an amount of 0.5 % wt.;

C) an alkyl amine oxide of n-alkyl C(12-16) dimethyl amine oxide which is alkyl dimethyl amine oxide, as foam boosting surfactant, in an amount  of 1.95 % wt. (Table 8, Table 10), 3% or 4.2% (Table 9) or 4.1% wt. (Table 11); and 
(G) water, 
where the relative ratio of components A) /B) /C) in the composition is within the instant claimed range, and 
wherein said antimicrobial concentrate is substantially free of anionic surfactants, free of a substituted phenol compound, and free of  C1-C4 alcohols, as in the instant claims.
Eder teaches that the antimicrobial compositions also contain dermal adjuvants such as glycols, chelators [0071] in an amount of 3% wt. (Table 11). The genus of chelators encompasses EDTA (1(f) in instant claim 1).
Eder teaches [0015] that the composition of the invention exhibits antimicrobial efficacy against both Gram positive and Gram negative bacteria populations, as in the instant claims.
Eder teaches [0012] a method of reducing bacterial/microbial population on a dermal tissue of a mammal [0015] by diluting a dermal concentrate with water to prepare a use solution; and contacting the dermal tissue with the use solution for a period of time to provide bacterial/microbial reduction. Eder teaches ([0081]-[0086]) that the choice of contact time is at the discretion of the investigator, with typical contact time being 30 seconds ([0083]), as in instant claims 14, 28.

Eder teaches that said antimicrobial composition has antimicrobial efficacy against, for example, Staphylococcus aureus (Tables 8-10, Figure 6, Figures 2, 3).
Eder teaches [0037] that the antimicrobial compositions of the invention have increased skin compatibility, i.e. are dermal antimicrobial compositions, as in instant claims 13-16, 27-29, and provide stable and copious foam.
Eder teaches [0066] that the carrier of the antimicrobial compositions of the invention comprises water, provided as deionized water, or as hard water.
Eder does not teach the method, wherein a foam stabilizer copolymer which is a dimethyldiallylammonium chloride-acrylamide copolymer is present in the composition (claims 1(d), 17( d)).
Eder does not teach hexylene glycol in the composition (claims 1(e), 17(e)).
Eder does not specifically teach diluting the concentrate with water in a ratio 1:3 to 1:8 to obtain the use solution.

MACKERNIUM 007N (Rhodia, INCI NAME: POLYQUATERNIUM-7, Product Information N002497, 1 page, September 2010) teaches that dimethyldiallylammonium chloride-acrylamide copolymer with a molecular weight of approx. 2,000,000 is an excellent emollient for skin cleansers; when combined in a liquid hand soap formula, it provides a smooth, silky feel to the hands.

 to combine the teachings of Taylor, Burt, Eder and MACKERNIUM 007N in an antibacterial dermal composition, and use such composition in a method of reducing bacterial population on a dermal tissue.
The person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to choose N-alkyl dimethyl benzyl ammonium chloride as the quaternary ammonium containing compound (A), to choose lauryl dimethyl amine oxide as  the alkyl amine oxide (C), and (E) hexylene glycol, in an antimicrobial composition (dermal formulation) devoid of anionic surfactants, substituted phenols and C1-C4 alcohols taught by Taylor, because Burt teaches these very same ingredients in an antimicrobial formulation active against the very same bacterium, S.aureus. Thus, the person of ordinary skill in the art would have chosen N-alkyl dimethyl benzyl ammonium chloride, lauryl dimethyl amine oxide and hexylene glycol as specific ingredients in a formulation taught by Taylor, with the expectation that such a formulation will have antibacterial/antimicrobial activity.
Further, it would have been obvious to a person of ordinary skill in art to add a quaternized sugar surfactant (B) to the dermal formulation taught by Taylor. The person of ordinary skill in the art would have been motivated to add a quaternized sugar surfactant to a formulation taught by Taylor, because Eder teaches dermal antimicrobial formulations comprising (a) alkyl dimethyl benzyl ammonium chloride as the quaternary ammonium containing compound, (b) a quaternized sugar-derived surfactant, and (c) alkyl amine oxide as foam boosting surfactant, with improved antibacterial, against S. aureus, and foam properties and enhanced skin compatibility. One of ordinary skill in the art would have reasonably expected that adding a quaternized sugar surfactant to an antimicrobial lotion soap formulation taught by 
Further, it would have been obvious to a person of ordinary skill in art to add dimethyldiallylammonium chloride-acrylamide copolymer with a molecular weight of approx. 2,000,000 to the dermal formulation taught by Taylor. The person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to add dimethyldiallylammonium chloride-acrylamide copolymer to an antimicrobial formulation taught byTaylor, because MACKERNIUM 007N teaches that dimethyldiallylammonium chloride-acrylamide copolymer with a molecular weight of approx. 2,000,000 is an excellent emollient for skin cleansers (when combined in a liquid hand soap formula, it provides a smooth, silky feel to the hands), and Taylor also broadly teaches additional ingredients such as emollients and skin care additives in the composition. One of ordinary skill in the art would have reasonably expected that adding dimethyldiallylammonium chloride-acrylamide copolymer to an antimicrobial lotion soap formulation taught by Taylor, will result in an antimicrobial lotion soap formulation with a smooth silky feel to the hands. 
Further, it would have been obvious to optimize the content of N-alkyl dimethyl benzyl ammonium chloride, quaternized sugar-derived surfactant, lauryl dimethyl amine oxide and dimethyldiallylammonium chloride-acrylamide copolymer in the formulation to arrive at the instantly claimed ranges. Such an optimization of content of ingredients in the formulation, with the aim of achieving maximum antimicrobial effect and best properties with the formulation, is considered routine for the skilled artisan. 
It is acknowledged that the content of the quaternary ammonium compound (a) and that of the alkamine oxide surfactant (c) as disclosed by Taylor and Burt is overlapping in scope 
Furthermore, diluting the dermal concentrate with water 1:3 to 1:8, as in the instant claims and using the resulting solution in a method of reducing bacteria on dermal tissue, would be obvious, because dermal concentrates such as lotion soap or body wash are known to be used upon dilution with water. Further, optimizing the contact time between the antibacterial solution and the dermal issue, in order to maximize therapeutic effect and achieve maximum reduction of bacterial population with said solution, is considered well within the skill of the artisan.
Further, the person of ordinary skill of the art would have tested the antimicrobial compositions under DI water or under hard water conditions, because Burt teaches that the water 
 	As such, claims 13-16, 27-29, 31 are rejected as prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-16, 27-29, 31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-14 of US patent 9,956,153 (corresponding to U.S. patent application 14/449,895, cited in IDS), in view of Coots et al. (Surfactant Spectator 2009, Suppl. January 2009, pages 1-9, cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 12-14 of US patent 9,956,153 render obvious instant claims 13-16, 27-29, 31.
Claims 12-14 of US patent 9,956,153 are drawn to a method of reducing bacterial population on a dermal tissue with a foaming antimicrobial dermal cleanser comprising: 
a. a cationic active ingredient such as a quaternary ammonium containing compound; 
c. a cationic compatible surfactant such as an alkyl amine oxide; 

e. a foam structure enhancing agent such as hexylene glycol; 
a skin conditioning agent; and 
g. a water, wherein said cleanser is substantially free of anionic surfactants and
triclosan. 
Coots (Surfactant Spectator 2009, Suppl. January 2009, pages 1-9, cited in IDS) teaches that quaternized sugar-derived surfactants Suga®Quats are cationic surfactants with superior properties such as good foaming, solubility and viscosity (page 2, fourth paragraph) having good wetting properties when used as 1% active solutions.
The instant claims are drawn to a method of reducing bacterial population on a dermal tissue with a similar antimicrobial dermal composition, the only differences being that (b) a quaternized sugar-derived surfactant is added to the composition. It would be obvious to add a quaternized sugar-derived surfactant, with the expectation that the resulting dermal composition will retain antimicrobial properties. 
As such, claims 12-14 of US patent U.S. patent 9,956,153 render obvious instant claims 13-16, 27-29, 31.

Conclusion
Claims 13-16, 27-29, 31 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Monday-Thursday 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627